Smith, Justice, delivered the opinion of the Court: The errors assigned in this case question the correctness of the decision of the circuit judge, in permitting certain questions, stated in the bill of exceptions, to be answered by the witness ; and in refusing to give certain instructions prayed for by the counsel of the appellants in the Court below. The peculiar character of the controversy in this case, arises out of an act of the legislature of this State, relative to claims upon the public lands of the United States, situated in this State, providing for the definition of the extent of settlements on the public lands, and declaring that in cases of controversy, “ the possession shall, in the absence of paper title, be considered, on the trial, as extending to the number of acres embraced by the claim of such person, according to the custom of the neighborhood in which such lands may be situated.” (1)  Applying the questions propounded to the witness, under the principles of the law recited, no error is perceived in permitting answers to be given ; they were relevant to the matter in controversy, and regular; nor is any error perceived in refusing to give the instructions asked. The matters seem to have been, as far as we can judge from the record, fully investigated, and we feel no disposition to disturb them. The judgment is affirmed. Judgment affirmed. Note. See Webb v. Sturtevant, and note, 1 Scam. 183.   Acts of 1837, 154 ; Gale’s Stat. 436, 437.